DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1-9, 12-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan 2017/0245930 (herein referred to as “Brannan”, and further in view of Dietz WO 99/35983 (herein referred to as “Dietz” and Baker WO 94/26186 (herein referred to as “Baker”).
4.	Regarding Claim 1, Brannan 2017/0245930 teaches a probe (Fig. 1, ref num 107) comprising:
	An extended electrocap (Fig. 1, ref num 110; Fig. 22, ref num 600, 1400B) assembly interfacing with one end of the handle (para 0073 “forms a handle member for manual manipulation); and 
	A cable-tubing assembly (Fig. 1 and Fig. 22, ref num 102) interfacing with another end of the handle (opposite end of the electro cap, ref num 110), the cable-tubing assembly comprising an electrical cable (ref num 106 “coaxial feed line”) that terminates at an electrical connector and a dual-lumen fluid tubing (ref num 300, “multi-lumen hub”)  that terminates in inlet and outlet fluid connectors (Fig. 22, ref num 2216 and 2218)
	Wherein the cable-tubing assembly (Fig. 1 and 22 ref num 102) extends from the handle at an angle of greater than 0 degrees and less than 180 degrees relative to the extended electro cap assembly (Fig. 1, para 0055 “transition head 110 may be referred to as a 90-degree transition head 110”).

	A handle having an upper portion and a lower portion generally extending in a longitudinal direction.
	Dietz teaches of a probe comprising of a first and second electrically and thermally conductive tubes (pg. 4, lines 3-4).  This probe is capable of pushing through electrical energy, radiofrequency energy, as well as applying thermal heat and microwave or ultrasound energy to the tissue (see whole document).  Brannan teaches of a device that applies energy to the treatment site, or tissue (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and incorporated the application of electrical and thermal tissue to the body as taught by Dietz in order to treat the specific tissue in the body.
	Baker teaches a handle (Fig. 1, ref num 4) having an upper and lower portion generally extending in a longitudinal direction (as seen in Fig. 1, the handle has an upper and lower section and extends longitudinally; Fig. 10, ref num 276 and 300).  The handle is designed for the user to operate the device as the device applies the needed energy to the target tissue, as well as acts as a housing for various electrodes and associated elements (pg. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a handle mechanism in order to provide a housing for the electrodes and associated elements in order to ensure proper treatment to the target site.

6.	Regarding Claim 3, Brannan teaches comprising a clip positioned inside the handle, wherein the clip is configured to connect the electrical cable with the extended electrocap assembly (“locking mechanism” ref num 2110, Fig. 21).
7.	Regarding Claim 4, Brannan teaches the handle forms a housing (housing surrounding the tubing, Fig. 3) for fluid connection between the extended electrocap assembly and the dual lumen fluid tubing (Fig. 3, ref num 320 and 330).
8.	Regarding Claim 5, Brannan teaches the lower portion comprises a protrusion extending at an angle with respect to the longitudinal direction, wherein the extended electrocap assembly extends from the protrusion (Fig. 22, ref num 102 and 600).
9.	Regarding Claim 6, Brannan teaches the angle is in a range from about 45 degrees to about 135 degrees (para 0068 “multi-lumen tub 300 are assembled at a 90-degree angle with respect to the microwave transmission cable assembly 102”).
10.	Regarding Claim 7, Brannan teaches the protrusion is generally perpendicular to the longitudinal direction (para 0068 “multi-lumen tub 300 are assembled at a 90-degree angle with respect to the microwave transmission cable assembly 102”).
11.	Regarding Claim 8, Brannan fails to teach the upper portion of the handle comprises an upper shell, the lower portion of the handle comprises a lower shell, and then upper shell and lower shell are removably mated.
	However, Baker teaches the upper portion of the handle (ref num 276) comprises an upper shell (Fig. 10 has an encasing that is the shell), the lower portion of the handle 
12.	Regarding Claim 9, Brannan fails to teach the removable mating between the upper shell and the lower shell is configured to lock the upper shell and the lower shell together
	However, Baker teaches the removable mating between the upper shell and the lower shell is configured to lock the upper shell and the lower shell together (pg. 14 “the upper handle plate and lower handle plate are attached thereto”, therefore there is a mating that connects the two plates together).  The handle is designed for the user to operate the device as the device applies the needed energy to the target tissue, as well as acts as a housing for various electrodes and associated elements (pg. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a handle mechanism in order to provide a housing for the electrodes and associated elements in order to ensure proper treatment to the target site.

However, Brannan fails to teach delivering electrical and thermal energy to tissue of the patient’s body.
Dietz teaches of a probe comprising of a first and second electrically and thermally conductive tubes (pg. 4, lines 3-4).  This probe is capable of pushing through electrical energy, radiofrequency energy, as well as applying thermal heat and microwave or ultrasound energy to the tissue (see whole document).  Brannan teaches of a device that applies energy to the treatment site, or tissue (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and incorporated the application of electrical and thermal tissue to the body as taught by Dietz in order to treat the specific tissue in the body.
14.	Regarding Claim 13, Brannan as modified teaches the handle end of the electrocap assembly is configured to be positioned within the handle and to protrude from a hub of the handle (Fig. 22, electrocap ref num 600, protrudes from ref num 2212 where the handle would be attached).
15.	Regarding Claim 14, Brannan teaches the distal end of the electrocap assembly extends in a direction generally perpendicular to the cable-tubing assembly (Fig. 22, see the 90-degree angle of the electrocap).
16.	Regarding Claim 15, Brannan teaches a connection between a flared end of the handle end (if 2212 acts as the handle of this invention, it is shown to have a flared end) 
	Baker also teaches a flared end attached to its handle (ref num 4, flared end towards the active tip end).  The handle is designed for the user to operate the device as the device applies the needed energy to the target tissue, as well as acts as a housing for various electrodes and associated elements (pg. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a handle mechanism in order to provide a housing for the electrodes and associated elements in order to ensure proper treatment to the target site.
17.	Regarding Claim 16, Brannan teaches the handle end of the electrocap assembly is flared (if 2212 acts as the handle of this invention, it is shown to have a flared end).
Baker also teaches a flared end attached to its handle (ref num 4, flared end towards the active tip end).  The handle is designed for the user to operate the device as the device applies the needed energy to the target tissue, as well as acts as a housing for various electrodes and associated elements (pg. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a handle mechanism in order to provide a housing for the electrodes and associated elements in order to ensure proper treatment to the target site.

19.	Regarding Claim 18, Brannan teaches the active tip (Fig. 22, ref num 106a).
Brannan fails to teach the active tip is electrically and thermally conductive.
Dietz teaches of a probe comprising of a first and second electrically and thermally conductive tubes (pg. 4, lines 3-4).  This probe is capable of pushing through electrical energy, radiofrequency energy, as well as applying thermal heat and microwave or ultrasound energy to the tissue (see whole document).  Brannan teaches of a device that applies energy to the treatment site, or tissue (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and incorporated the application of electrical and thermal tissue to the body as taught by Dietz in order to treat the specific tissue in the body.
20.	Regarding Claim 19, Brannan teaches the electrocap assembly comprises fluid tubing for carrying a cooling fluid to and from the active tip (para 0059).
21.	Regarding Claim 22, Brannan teaches the electrical cable and the dual-lumen fluid tubing are bonded together along at least a portion of the length of the cable- tubing assembly (Fig 22 and Fig. 1, ref num 102 and 2216, 2218, they are all bonded together inside the opening 2214).
22.	Regarding Claim 23, Brannan teaches the electrical cable and the dual-lumen fluid tubing are not bonded at an end of the cable-tubing assembly adjacent to the .

23.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan 2017/0245930 (herein referred to as “Brannan”, Dietz WO 99/35983 (herein referred to as “Dietz” and Baker WO 94/26186 (herein referred to as “Baker”), and further in view of Li WO 02/28475 (herein referred to as “Li”) and Austria 2017/0265882 (herein referred to as “Austria”).
24.	Regarding Claim 10, Brannan as modified fails to teach the removable mating between the upper shell and the lower shell comprises at least one cantilevered snap on the lower shell configured to lock into a slot on the upper shell.
	However, Li teaches the handle can be joined together by suitable means such as a screw (pg. 10).  Li does not teach that it is joined by a cantilevered snap.
	Austria (2017/0265882) teaches a medical device that uses a cantilevered snap in its handle to snap different locking channels together (para 0029, Figs. 3-8, ref num 62).  This allows the tracks to be unlatched to one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan and Li to replace the screw that latched the handle together with a cantilever snap in order to have the ability to latch and unlatch the upper and lower handle pieces as needed. 

25.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan 2017/0245930 (herein referred to as “Brannan”, Dietz WO 99/35983 (herein referred to .
26.	Regarding Claim 11, Brannan as modified fails to teach an inner perimeter of the upper shell forms a mating surface with an outer perimeter of the lower shell.
	However, McNall teaches an upper portion (Fig. 1D, ref num 126) and lower portion (Fig. 1D, ref num 128), wherein the inner perimeter of the upper portion mates with the outer perimeter of the lower portion (see Fig. 1D).  This forms the housing over the blade in the electrosurgical device taught by McNall.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan in order for the perimeters of the upper and lower portions of the handle to fit within one another in order to secure the housing.
	
27.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan 2017/0245930 (herein referred to as “Brannan”, Dietz WO 99/35983 (herein referred to as “Dietz” and Baker WO 94/26186 (herein referred to as “Baker”), and further in view of Godara 2013/0041369 (herein referred to as “Godara”).
28.	Regarding Claim 20, Brannan teaches the electrocap assembly (Fig. 1, ref num 110)
Brannan fails to teach the electrocap assembly comprises a thermocouple hypotube made of a conductive material, wherein the thermocouple hypotube is operable to transmit energy from the electrical cable to an active tip of the probe, wherein the active tip comprises a thermocouple to deliver electrical or radiofrequency energy to the patient tissue.  

29.	Regarding Claim 21, Brannan as modified fails to teach the thermocouple protrudes from a tip end of the extended electrocap.
However, Godara teaches the thermocouple protrudes from a tip end (Fig. 1, ref num 80).   This electrosurgical device taught by Godara can be used in bone or tissue for applying electrical energy or cooling of the tissue (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brannan and included a thermocouple placed at the tip end of the extended electrocap in order to deliver the needed energy to the desired tissue for treatment.

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794